Citation Nr: 1818616	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-31 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to service-connected toe and right knee disorders.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to an initial rating in excess of 30 percent for a trauma and stressor-related disorder.  

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected foot and knee disorders.  

5.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Paul Epstein, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2003 to June 2008.    

This matter comes before the Board of Veterans' Appeals (Board) from December 2014 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

In February 2018, a video hearing was held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a back disorder and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A November 2011 rating decision denied entitlement to service connection for a back disorder.  

2.  Evidence received subsequent to November 2011 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder, to include as secondary to service-connected toe and right knee disorders.

3.  A November 2011 rating decision denied entitlement to service connection for a right shoulder disorder.  

4.  Evidence received subsequent to November 2011 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right shoulder disorder.

5.  The Veteran's trauma and stressor-related disorder is characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long term memory, impaired judgment; disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not by occupational and social impairment, with deficiencies in most areas; total social and occupational impairment is clearly not shown.

CONCLUSIONS OF LAW

1.  With regard to the Veteran's claim of entitlement to service connection for a back disorder, to include as secondary to service-connected toe and right knee disorders, evidence received since the November 2011 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  With regard to the Veteran's claim of entitlement to service connection for a right shoulder disorder, evidence received since the November 2011 rating decision is new and material, and this claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for a disability rating of 50 percent, but no greater, for trauma and stressor-related disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9410 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In November 2011, the RO denied the Veteran's claims of entitlement to service connection for a back disorder and a right shoulder disorder.  Part of the reason for this denial was lack of evidence of in the record that either condition was incurred in or caused by service, and the Veteran did not timely appeal that decision.  

Since that time, the Veteran has submitted statements from fellow servicemen stating that the Veteran complained of back and shoulder pain during service.  See March 2014 correspondence.  This evidence was not of record at the time of the prior decision, relates to facts necessary to support the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  The criteria for reopening the Veteran's claims have been met.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In April 2016, the RO granted service connection for trauma and stressor-related disorder at an initial rating of 30 percent under Diagnostic Code 9410 from January 19, 2016, the date that the Veteran filed his claim.  The Veteran is appealing the rating aspect of that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 9410 provides compensation for other specified anxiety disorder under the General Formula for Rating Mental Disabilities.  38 C.F.R. § 4.130.  Under that code, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board after August 4, 2014, DSM-5 is applicable to the claim.  

The Veteran is service-connected for trauma and stressor-related disorder, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The Veteran's symptomatology is consistent with a 50 percent rating based on impaired memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The weight of the evidence supports the existence of impaired memory.  In his May 2016 notice of disagreement, the Veteran describes "disturbances of long term memory but not short term memory."  During the February 2018 hearing, the Veteran states that he has trouble with short-term memory, but not long-term memory.  Either type of memory impairment is sufficient to support a rating of 50 percent.  

The weight of the evidence also supports the existence of impaired judgment based on hypervigilance and an exaggerated startle response.  The October 2017 VA examination notes hypervigilance and exaggerated startle response.  A January 2018 VA medical letter indicates hyperarousal and an exaggerated startle response.  Hypervigilance is also noted in VA medical records dated November 2017, October 2017, September 2017, and July 2017.  Evidence of such impaired judgment due to hypervigilance and exaggerated startle response is consistent with a rating of 50 percent.  

The weight of the evidence also supports the existence of disturbances of motivation and mood.  During the February 2018 hearing, the Veteran indicates that he over-reacts to things, but states that he does not snap without a reason.  In September 2016, a VA medical provider recommends an Anger Management Group.  In a July 2016 VA medical record, the Veteran describes himself as experiencing "anxiety in public settings, hyper alert, with irritability easily moved to anger."  VA medical records from April 2016 to July 2016 indicate participation in a Stress Coping Group.  Consistent with stress difficulties, in an April 2016 VA medical record the Veteran states that "work is still very stressful" and that he "left early yesterday from work due to stress and did not sleep well overnight."  In his May 2016 notice of disagreement, the Veteran describes loss of motivation, anger, and "disturbances with mood and depression as well."  The March 2016 VA examination indicates "[i]rritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects."  This evidence is consistent with disturbances of motivation and mood so as to support a rating of 50 percent.  

The weight of the evidence also supports the existence of difficulty in establishing and maintaining effective work and social relationships.  An October 2017 VA medical record indicates that the Veteran was "suspended from coaching his son's football team after a verbal altercation with the head coach."  An October 2017 VA examination indicates "detachment from others outside of his wife and children" and "mistrust of other people stemming from Iraq."  The March 2016 VA examination indicates "[f]eelings of detachment or estrangement from others."  In a January 2016 statement, the Veteran states: "I have a lot of internal anger issues, along with trouble adapting with family and friends" and "socially wanting to not go out and meet people or be around big crowds."  This evidence is consistent with difficulty in establishing and maintaining effective work and social relationships so as to support a rating of 50 percent.  

The weight of the evidence does not reveal occupational and social impairment with deficiencies in most areas so as to support a rating of 70 percent.  The Veteran denies suicidal ideation in VA medical records throughout the course of the appeal.  VA medical providers always state that the Veteran has good hygiene and is appropriately dressed.  Consistent with this, VA examinations dated October 2017 and March 2016 both specifically indicate "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The fact that two different medical providers characterize the Veteran's PTSD symptoms as "mild or transient," that the Veteran consistently denies any suicidal ideation, that VA medical providers have always indicated good hygiene all weigh strongly against the existence of occupational and social impairment with deficiencies in most areas.  Additionally, there is no evidence of near-continuous depression affecting the ability to function, spatial disorientation, or that the Veteran's speech is intermittently illogical, obscure, or irrelevant.  

The evidence of record also does not reveal impaired impulse control.  The strongest evidence supporting impaired impulse control is evidence that the Veteran "volunteered as a football coach for his son's team for the past 3 years, but was fired recently after a verbal altercation with the coach."  See October 2017 VA examination.  But this appears to be the only serious outburst of anger and is outweighed by an October 2017 VA examination statement that the Veteran has only "occasional outburst of anger" and VA medical records dated June 2017, November 2016, and October 2016, all of which state that the Veteran has no "physically aggressive behavior resulting in serious physical injury to others."  The weight of the evidence and the apparent infrequency of serious outbursts is against the existence of impaired impulse control.  

The weight of the evidence also does not reveal the inability to establish and maintain effective relationships.  Most importantly, VA medical records dated July 2016 and March 2016, indicate that the Veteran has been working in logistics at VA since 2008.  Additionally, the October 2017 VA examination states: "He reported his performance reviews have all been outstanding."  An October 2016 VA medical provider lists "[a]bility to work effectively with other people" as one of the Veteran's "Strengths/Abilities."  Furthermore, a July 2017 VA medical record indicates that the Veteran has reportedly been working at the VA, working as a security guard, and helping his father with a pest control business.  Part of the reason he is working these three jobs is to help put his wife through nursing school.  The Veteran's "outstanding" performance at work, his willingness to support a family business, and his willingness to work hard to support his wife's education all weigh strongly against an inability to establish and maintain effective relationships.  

In considering the evidence as a whole, the remaining evidence is more consistent with "difficulty" establishing relationships than with "inability" to establish relationships.  In the February 2018 hearing transcript, the Veteran indicates that establishing relationships is hard, that he doesn't like interacting with groups, and that he hasn't made friends during his nine years working in logistics at VA.  But this evidence is offset by his testimony that "it's not like I can't build a friendship."  In other words, there is "difficulty" in establishing relationships, which is consistent with a 50 percent rating, but not "inability" so as to support a 70 percent rating.  

Consistent with this, several filings indicate lost friendships, lost trust with family members, and a disinclination towards meeting people and being around crowds.  See May 2016 notice of disagreement; January 2016 statement.  Also, the March 2016 VA examination indicates disturbances that cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  But given the Veteran's ability to serve as his son's football coach for three years, his father's willingness to have the Veteran work in a pest control business, the Veteran's extra assistance with putting his wife through nursing school, and the Veteran's "outstanding" classification as a long-term VA logistics worker, this evidence is more consistent with "difficulty" in establishing relationships than with "inability" to establish relationships.  Taken together, the weight of the evidence is against a rating of 70 percent for the Veteran's trauma and stressor-related disorder.  

For similar reasons, the Veteran is not entitled to a 100 percent rating.  The Veteran's employment with VA logistics for the entire course of the appeal weighs against gross impairment in thought processes or communication, intermittent inability to be able to perform activities of daily living, and total occupation and social impairment.  The Veteran denies hallucinations in VA medical records dated January 2018, November 2017, October 2017, September 2017, and July 2017.  There is no evidence of persistent danger to hurting self or others, grossly inappropriate behavior, disorientation as to time or place, or memory loss for names or occupations.  Clearly, the evidence does not support a rating of 100 percent.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a back disorder, to include as secondary to service-connected toe and right knee disorders, has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim for entitlement to service connection for a right shoulder disorder has been received; to this limited extent, the appeal is granted.

Entitlement to an initial rating in excess of 50 percent, but no greater, for a trauma and stressor-related disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These requirements are satisfied with respect to the Veteran's claims of entitlement to service connection for a back disorder, to include as secondary to service-connected toe and right knee disorders, and entitlement to service connection for a right shoulder disorder.  Regarding the first element, the Veteran's testimony regarding back pain and right shoulder pain are evidence of a current disability.  See February 2018 hearing transcript.  The second element is satisfied by the Veteran's February 2018 testimony that this pain began during service after extended periods of carrying his M-16 rifle and wearing a 40-pound flak vest.  Regarding the third and fourth elements, there is an indication that the Veteran's current back pain and right shoulder pain could be the result of this in-service incident, but insufficient evidence of record by which the Board can make a decision.  As all four McLendon elements are satisfied, a VA examination and medical opinion are required.  

VA treatment records to January 23, 2018, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from January 24, 2018, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from January 24, 2018, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed back disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed back disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back disorder was incurred in the Veteran's service, including but not limited to extended periods of carrying an M-16 rifle and wearing a 40-pound flak vest; and

c. Whether the Veteran has any current or previously-diagnosed back disorder that (i) is proximately due to the Veteran's service-connected toe or right knee disorders or (ii) was aggravated by the Veteran's service-connected toe or right knee disorders.

In reaching these opinions, the examiner should consider the March 2014 buddy statements from fellow servicemen about the Veteran's in-service back pain.  The examiner should also consider the February 2018 lay testimony about how the Veteran experienced back pain after extended periods of carrying an M-16 rifle and wearing a 40-pound flak vest.  For purposes of these opinions, the examiner is to assume that this testimony is credible.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed right shoulder disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed right shoulder disorder; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right shoulder disorder was incurred in the Veteran's service, including but not limited to extended periods of carrying an M-16 rifle and wearing a 40-pound flak vest.

In reaching these opinions, the examiner should consider March 2014 buddy statements from fellow servicemen about the Veteran's in-service right shoulder pain.  The examiner should also consider the February 2018 lay testimony about how the Veteran experienced right shoulder pain after extended periods of carrying an M-16 rifle and wearing a 40-pound flak vest.  For purposes of these opinions, the examiner is to assume that this testimony is credible.  The examiner should also consider a July 2006 service treatment record noting right shoulder and neck pain with "recurrent [history] of muscle pain" (received 6/27/14, page 39 of 85).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


